Citation Nr: 0429508	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for status post osteotomy, 
right fifth metacarpal (dominant), currently rated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied an increased rating for status post 
osteotomy, right fifth metacarpal (dominant), currently rated 
as 10 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a claim for an increased rating for status 
post osteotomy, right fifth metacarpal (dominant).  He is 
presently service-connected for this disability under 
38 C.F.R. § 4.71a, which addresses disorders of the 
musculoskeletal system.  Specifically, he is rated by analogy 
under Diagnostic Code 5215, limitation of motion of the 
wrist.  See 38 C.F.R. § 4.20.  The medical evidence of 
record, however, also suggests nerve damage resulting from 
the in-service osteotomy, right fifth metacarpal.

An October 2001 private examination report shows diagnosis of 
right fifth finger laxity, weakness, and numbness.

A March 2002 private examination shows complaints of 
intermittent numbness and tingling in the ulnar aspect of the 
dorsal hand not involving the fingers, and right hand 
weakness.  The examiner diagnosed dorsal cutaneous 
neuropathy.  He noted that the veteran probably had scar 
tissue from the surgery on the dorsal cutaneous branch of the 
ulnar nerve; and that this might be amendable to neurolysis.

Upon private examination in April 2002, the examiner noted 
complaints of tingling and numbness in the dorsal aspect of 
the right hand.  The examiner diagnosed healed fifth 
metacarpal fracture with four hole plate secondary to 
osteotomy, right fifth metacarpal; hypersensitivity in the 
area of the four hole plate, fifth metacarpal.  He noted that 
there did not appear to be any actual neurologic damage in 
the patient's right hand; and that the hypersensitivity 
appeared to be a result of compression of soft tissue against 
the plate.  He also found mild weakness of the interosseous 
muscle between the ring and small finger.

A September 2002 private examination report shows complaints 
of persistent tingling and numbness on the dorsal aspect of 
the right small finger.  The examiner found that "this may 
be due to the passage of a tendon or nerve over the plate 
retained on the dorsal aspect of his fifth metacarpal."

The Board finds that a medical examination is necessary to 
determine whether as a matter of law, the veteran is entitled 
to be rated separately for neurological conditions under 
38 C.F.R. § 4.124a.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The veteran should be afforded a 
medical examination to assess the 
symptomatology of all disabilities that 
may be present as a result of the in-
service osteotomy of the right fifth 
metacarpal.  The claims file should be 
made available to and reviewed by the 
examiner.  The examiner should address 
the following:

a.  List all the symptomatology of any 
disabilities resulting from the in-
service osteotomy, right fifth 
metacarpal, and resolve which, if any, 
impairments affect the hand, and which 
affect the right fifth metacarpal, or 
any other parts of the forearm or wrist.  

b.  Determine whether any disabilities 
resulting from the in-service osteotomy, 
right fifth metacarpal impairments are 
neurological in nature.  If any 
disabilities are neurological, the 
examiner should state which nerves are 
affected, and determine whether there is 
complete or incomplete paralysis.  If 
the paralysis is incomplete, the 
examiner should determine whether the 
paralysis is mild, moderate, or severe.

c.  If neurological damage is found to 
result in complete or incomplete 
paralysis, the examiner next should 
clarify whether any neurological 
symptomatology affects the same 
functions affected by the service-
connected musculoskeletal disorder; 
i.e., limitation of motion of the wrist.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

